Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nikhil Patel Reg. No. 70706 on 11/15/2021. 

The following claims have been amended as follows: 

1. 	(Currently Amended) A method, comprising: 
receiving, via a user interface, a user-defined, structured input which: (1) identifies a column, having a format, which may or may not already exist in a database and (2) includes an active input having a format and associated with the column; 
using a processor to determine one or more context-sensitive rules including a format- related, context-sensitive rule which applies to the active input, including by: 
determining, based at least in part on context, whether to enforce a context- sensitive rule associated with ensuring that the user-defined, structured input causes a hit  including deciding not to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database in response to the user interface being associated with adding one or more new columns to the database;
in the event it is determined to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database, communicating with the database in order to check whether the user-defined, structured input causes a hit in the database; 
in response to receiving the user-defined, structured input, communicating with the database in order to obtain the format of the column in the database; and 
determining an expected format for the active input based at least in part on the format of the column in the database; and 
providing, in real time via the user interface, guidance associated with satisfying the one or more context-sensitive rules, including by:
in the event it is determined to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database, displaying, in real time in the user interface, an indication associated with whether the user-defined, structured input causes a hit in the database; and 
performing one or more of the following: 
displaying, in real time in the user interface, format assistance associated with the format-related, context-sensitive rule, including by performing one or more of the following: (1) identifying the expected format or (2) automatically configuring the user interface so that the active input has a format which matches the expected format, 
displaying, in real time in the user interface, format validation associated with the format-related, context-sensitive rule, including by indicating whether the format of the active input matches the expected format.

5. 	(Currently Amended) A system, comprising: 
a processor; and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 
receive, via a user interface, a user-defined, structured input which: (1) identifies a column, having a format, which may or may not already exist in a database and (2) includes an active input having a format and associated with the column; 
determine one or more context-sensitive rules including a format-related, context- sensitive rule which applies to the active input, including by: 
determining, based at least in part on context, whether to enforce a context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database including deciding not to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database in response to the user interface being associated with adding one or more new columns to the database; 

in response to receiving the user-defined, structured input, communicating with the database in order to obtain the format of the column in the database; and 
determining an expected format for the active input based at least in part on the format of the column in the database; and 
provide, in real time via the user interface, guidance associated with satisfying the one or more context-sensitive rules, including by: 
in the event it is determined to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database, displaying, in real time in the user interface, an indication associated with whether the user-defined, structured input causes a hit in the database; and 
performing one or more of the following: 
displaying, in real time in the user interface, format assistance associated with the format-related, context-sensitive rule, including by performing one or more of the following: (1) identifying the expected format or (2) automatically configuring the user interface so that the active input has a format which matches the expected format, including by: for a not-yet-input value, (a) automatically inserting a beginning character and an ending character into the active input so that the not-yet-input value will have the expected format and (b) placing a cursor 
displaying, in real time in the user interface, format validation associated with the format-related, context-sensitive rule, including by indicating whether the format of the active input matches the expected format.

9. 	(Currently Amended) A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving, via a user interface, a user-defined, structured input which: (1) identifies a column, having a format, which may or may not already exist in a database and (2) includes an active input having a format and associated with the column; 
determining one or more context-sensitive rules including a format-related, context- sensitive rule which applies to the active input, including by: 
determining, based at least in part on context, whether to enforce a context- sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database including deciding not to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database in response to the user interface being associated with adding one or more new columns to the database; 
in the event it is determined to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database, communicating with the database in order to check whether the user-defined, structured input causes a hit in the database; 

determining an expected format for the active input based at least in part on the format of the column in the database; and 
providing, in real time via the user interface, guidance associated with satisfying the one or more context-sensitive rules, including by: 
in the event it is determined to enforce the context-sensitive rule associated with ensuring that the user-defined, structured input causes a hit in the database, displaying, in real time in the user interface, an indication associated with whether the user-defined, structured input causes a hit in the database; and 
performing one or more of the following: 
displaying, in real time in the user interface, format assistance associated with the format-related, context-sensitive rule, including by performing one or more of the following: (1) identifying the expected format or (2) automatically configuring the user interface so that the active input has a format which matches the expected format, including by: for a not-yet-input value, (a) automatically inserting a beginning character and an ending character into the active input so that the not-yet-input value will have the expected format and (b) placing a cursor between the beginning character and the ending character for the not-yet-input value to be input; or 
displaying, in real time in the user interface, format validation associated with the format-related, context-sensitive rule, including by indicating whether the format of the active input matches the expected format.


20. 	(Cancelled)
21. 	(Cancelled)

In addition to the PTAB decision filed 11/02/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 5 and 9 when taken in the context of the claims as a whole.  Specifically, the combination of context sensitive rules including a format that is applied to structured input, with enforcing a rule associated with input causing a hit in the database, with checking the db for a hit, with obtaining a format of a column in the db, with providing real-time guidance associated with satisfying the context rules by, displaying an indication that the input causes a hit in the database, with performing displaying format assistance based on expected format or rule, with deciding not to enforce a rule associated with causing a hit in the database in response to user interface being associated with adding one or more new columns to the database.
At best the prior arts of record, specifically, Larcheveque et al. (US 20040189708 A1 hereinafter Larcheveque) teaches displaying format assistance based on user structured input in to forms (see ¶73 Fig. 7-8, ¶82-83). Delo et al. (US 6389414 B1 hereinafter Delo) teaches obrtaining format from a database (see col. 6 ln. 16-34). Markovich et al. (US 20130226953 A1 hereinafter Markovich) teaches ensuring input causes a hit in the database (see ¶44-46). Ait-Mokhtar et al. (US 20110271173 A1 hereinafter Ait-Mokhtar) chooses which rules to enforce or not enforce when uploading data (see ¶50)

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 5 and 9 as a whole.
Thus, claims 1, 5 and 9 are allowed over the prior art of record.
Claims 2-3, 6-7, 10-11 and 13-18 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the PTAB decision recited on 11/02/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143